■ ORDER
PER CURIAM
Gina and Harlin Mitauer (the Mitauers) appeal from the judgment in favor of HSBC Mortgage Corporation, Safeguard Properties LLC, Rodney Thomas, T.O.C.G.C. LLC d/b/a Touch of Class, and Luke Scherrer on the Mitauers’ “Second Amended Petition in Negligence, Breach of Contract, Breach of Fiduciary Duty, Promissory Estoppel and for Punitive Damages.” We affirm.
We have reviewed the briefs' of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential or precedential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).